DETAILED ACTION
Status of Claims
1.	This is the first office action on the merits in response to the application filed on 06/03/2019.
2.	Claims 1-20 are pending; claims 1-9 and 17-20 have been elected and examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-9 and 17-20, drawn to selecting a validation committee to process a block in a distributed public ledger, classified in CPC as G06Q 20/401.
	II.	Claims 10-16, drawn to creating and managing cryptocurrency tokens, classified in CPC as H04L 2209/56.

5.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as selecting a validation committee to process a block in a distributed public ledger. 

6.	The examiner has required restriction between subcombinations usable together. Where an applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending on or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). An applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

7. 	Restriction for examination purposes is indicated in proper because all the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.)



9.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed error in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1. 144. If claims are added after the election, application must indicate which of these claims are readable upon the elected invention.
Should application traverse on the ground that the inventions are not patentable distinct, an applicant should submit evidence or identify such evidence now of record 
showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

10.	A telephone call was made to Geoffrey Staniford, on 7/19/2021, at 510-295-9328, to request an oral election to the above restriction requirement. Mr. Staniford elected the invention I, claims 1-9 and 17-20, without traverse.
Claim Objections
11.	Claims 6-7 are objected to because of the following informalities:  
Claim 6 recites “wherein the first miner and second miner generate their winning blocks according to a block period on the PoW processing timeline. The phrase, “second miner,” should be “the second miner.”
Claim 7 recites “wherein the economic token and currency token are economically connected to align the interests of different token holders.” The phrase, “currency token,” should be “the currency token.”
Appropriate correction is required.

Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

14.	This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a node process selecting a validation committee in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the node process, the specification does not recite sufficient structure to perform the recited function. The specification discloses: “As described above, in an embodiment, system 200 includes a programmatic blockchain creation functions that may be implemented as a computer implemented software processes, or as hardware components, such as may be embodied in the nodes and resources of the system” (see paragraph [0055]).
If an applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 17 recite “wherein the composition of the validation committee is determined by the random number of the winning block.” What is unclear is the manner of determining the composition of the validation committee by the random number of the winning block. 
	The specification discloses: “The validation committee is randomly selected from the candidate pool by the results of a PoW method using miners to solve cryptographic puzzles. This provides a sufficient degree of randomness with regard to the selection of validation committee and the ultimate block proposer” (see paragraph [0025]) and “The random selection of the validation committee is done using a seed produced by a PoW miner. Each generated PoW block contains a random number (e.g., a nonce) which is used as a seed value by the PoS chain to randomly select a validation committee” (see paragraph [0065]). The specification does not describe how to select validation committee by the random number of the winner block.
	Dependent claims 2-9 and 18-20 are rejected because they depend on the rejection independent claims 1 and 17, respectively.
	Claim 3 recites “further comprising awarding the miner a reward from the validation committee,” and claim 19 recites “further comprising the validation committee awarding the miner a reward.” The manner of awarding the miner a reward from the validation committee is unclear. Does the reward come from the validation committee or does the validation committee decide who gets the reward?
	Dependent claim 4 is rejected because it depends on the rejection claim 3.
	 Claim 17 recites “a node process selecting a validation committee comprising a number of proof of stake (PoS) nodes from a candidate pool of the plurality of nodes.” This limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a node process selecting a validation committee,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, 3, 9, and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If the applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, the applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If the applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	Dependent claims 18-20 are rejected because they depend on the rejected independent claim 17.
	Claim 4 recites “wherein the amount of the reward is proportional to the difficulty of the cryptographic puzzle.”
	Claims 6 and 20 recite “wherein the first miner and second miner generate their respective winning blocks according to a block period on the PoW processing timeline.”	Claim 7 recites “further comprising an economic token used as a stake by the PoS nodes and which extracts an economic value for handling transactions within a block, and a currency token that is used to reward the miners, and wherein the economic token and currency token are economically connected to align the interests of different token holders.”
	Claim 17 recites “a proposer node of the validation committee proposing a block to be written to the blockchain, wherein the validation committee writes the proposed block to the blockchain if a defined majority of remaining nodes of the validation committee validate the proposed block.”
Claim 19 recites “further comprising the validation committee awarding the miner a reward, wherein the amount of the reward is proportional to the difficulty of the cryptographic puzzle.”
	There are insufficient antecedents for the underlined phrases in the limitations listed above.
	Claim 8 is rejected because it depends on the rejected claim 7; claims 18-20 are rejected because they depend on the rejected claim 17.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3, 5-8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FLETCHER et al (US 20210194690 A1) in view of Lancashire et al. (US 20190044734 A1).
Claims 1 and 17:
FLETCHER et al. discloses the following:
a.	performing a proof of work (PoW) mining operation by a miner/mining node in a PoW processing timeline to generate a winning block having an associated random number (i.e., a nonce). (See Fig. 2 and paragraph [0041], “[f]or example, a miner of the secondary blockchain may find a nonce such that a block header hashes, with SHA-256, to a number that is less than a value defined by the current difficultly. The hashing power required for the proof-of-work algorithm means that a transaction is considered practically irreversible after a certain number of blocks have been mined on top of it.”)
b.	electing a validation committee comprising a number of proof of stake (PoS) nodes from a candidate pool of the plurality of nodes, wherein the composition of the validation committee is determined randomly. (See paragraph [0005]; paragraph [0023]; and paragraphs [0070]-[0073], “[d]uring cryptographic sortition, nodes are identified to participate in adding a block to the proof-of-stake blockchain. Such identification is performed deterministically according to predetermined criteria such that other nodes of the binary blockchain network are all able to identify a common node. For example, during cryptographic sortition, one or more nodes are selected at random from the group of nodes that are eligible to mine. More particularly, a leader is identified using a cryptographic function on public data such a previous block. A verifier set may also be selected using cryptographic sortition; e.g., using a cryptographic function on public data such as a previous block.”)
c.	proposing a block to be written to the distributed public ledger by a proposer node of the validation committee; writing the proposed block to the distributed public ledger if a defined majority of remaining nodes of the validation committee validate the proposed block. (See paragraph [0005], “[m]ore particularly, a leader [which may also be referred to as a proposer] and verifiers are self-selected from the set of all public keys by performing cryptographic sortation. The proposer proposes a block and the verifiers run a Byzantine consensus algorithm on behalf of the entire network to determine whether the block should be accepted”; paragraph [0012]; Fig. 4; paragraphs [0069]-[0073].)
FLETCHER et al. does not explicitly disclose wherein the composition of the validation committee is determined by the random number of the winning block.
Lancashire et al. discloses determining a node randomly by a random number produced with mining. (See paragraph [0093], “[a]nd while any method for selecting this random node in the peer-to-peer network is acceptable as long as it rewards nodes that actually propagate and source transactions, in some embodiments of the current codebase, a hash-value produced in the miner solution may be used as a random input to an algorithm that selects a node that was involved in propagating one of the transactions found in the previous block, and whose address or public key can be found in the path-history of the transaction,” and paragraph [0123].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify FLETCHER et al., to incorporate with the teachings of Lancashire et al., and to determine the validation committee by a random number produced during mining, so as to secure the network and to make attacks more expensive.

Claims 2 and 18:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. further discloses wherein the distributed public ledger comprises a blockchain, and the mining operation comprises solving a cryptographic puzzle. (See Abstract; paragraph [0041]; and paragraph [0063].)

Claim 3:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. further discloses the validation committee and awarding the miner a reward from the blochchain. (See paragraph [0005]; paragraphs [0043]-[0044]; and paragraphs [0070]-[0073].)

Claim 5:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. discloses performing a mining operation to generate a winning block having an associated random number (i.e., a nonce). (See paragraph [0041]. One of ordinary skill in the art knows that miners can perform mining and generating block one after another.), and FLETCHER et al. further discloses select a subsequent validation committee to generate a new block to be written to the blockchain. (See Fig. 4 and paragraphs [0070]-[0078].)
Lancashire et al. discloses determining a node randomly by a random number produced with mining. (See paragraph [0093].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify FLETCHER et al., to incorporate with the teachings of Lancashire et al., and to determine the validation committee by a random number produced during mining, so as to secure the network and to make attacks more expensive.
Claim 5 recites a subsequent winning block from a second miner to select a subsequent validation committee. Although FLETCHER et al. does not disclose a subsequent winning block from a second miner, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B. 

Claims 6 and 20:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. further discloses the validation committee and subsequent validation committee exist for a respective epoch along a PoS processing timeline, and wherein the first miner and second miner generate their respective winning blocks according to a block period on the PoW processing timeline. (See paragraph [0041]; Fig. 2; Fig. 4; and paragraphs [0069]-[0078]. One of ordinary skill in the art knows that miners can perform mining and generating block one after another.)

Claim 7:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. further discloses an economic token used as a stake by the PoS nodes and which extracts an economic value for handling transactions within a block and currency token that is used to reward the miners, wherein the tokens in the different accounts are economically connected to align the interests of different token holders. (See paragraphs [0043]-[0045]; paragraphs [0072]-[0073]; and paragraphs [0083]-[0084].)
Claim 7 recites “wherein the economic token and currency token are economically connected to align the interests of different token holders.” This describes characteristics of the economic token and currency token, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 8:
FLETCHER et al. in view of Lancashire et al. and Branton discloses the limitations shown above.
FLETCHER et al. further discloses wherein a single unified token is used for both the economic token and the currency token. (See paragraphs [0043]-[0045]; paragraphs [0072]-[0073]; and paragraphs [0083]-[0084].)
Claim 8 recites “wherein a single unified token is used for both the economic token and the currency token.” This describes characteristics of the economic token and currency token, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

16.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FLETCHER et al (US 20210194690 A1) in view of Lancashire et al. (US 20190044734 A1), and further in view of Branton (US 10581591 B1).
Claim 4:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
Neither FLETCHER et al. nor Lancashire et al. explicitly discloses wherein the amount of the reward is proportional to the difficult of the cryptographic puzzle.
Branton further discloses wherein the amount of the reward is proportional to the difficult of the cryptographic puzzle. (See col. 10, line 41 – col. 11, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of FLETCHER et al. and Lancashire et al., to incorporate with the teachings of Branton, and to decide the amount of a reward based on the difficulty of the puzzle, so as to fairly dispense Bitcoineum.
Claim 4 recites “wherein the amount of the reword is proportional to the difficulty of the cryptographic puzzle.” This describes characteristics of the reward, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 19:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. further discloses the validation committee and awarding the miner a reward from the blockchain. (See paragraph [0005]; paragraphs [0043]-[0044]; and paragraphs [0070]-[0073].)
Neither FLETCHER et al. nor Lancashire et al. explicitly discloses wherein the amount of the reward is proportional to the difficulty of the cryptographic puzzle.
Branton discloses wherein the amount of the reward is proportional to the difficult of the cryptographic puzzle. (See col. 10, line 41 – col. 11, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of FLETCHER et al. and Lancashire et al., to incorporate with the teachings of Branton, and to decide the amount of a reward based on the difficulty of the puzzle, so as to fairly dispense Bitcoineum.
Claim 19 recites “wherein the amount of the reword is proportional to the difficulty of the cryptographic puzzle.” This describes characteristics of the reward, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FLETCHER et al (US 20210194690 A1) in view of Lancashire et al. (US 20190044734 A1), and further in view of Zochowski (US 20190354518 A1).
Claim 9:
FLETCHER et al. in view of Lancashire et al. discloses the limitations shown above.
FLETCHER et al. discloses selected proposer proposing a block. (See paragraph [0005].)
Neither FLETCHER et al. nor Lancashire et al. explicitly discloses wherein the proposer node is selected through a process in which each committee member proposes a new block in rounds based on a respective ranking order.
Zochowski discloses wherein the proposer node is selected based on a respective ranking order. (See paragraph [0134].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of FLETCHER et al. and Lancashire et al., to incorporate with the teachings of Zochowski, and to select proposer node based on a ranking order, so that the delegate with the largest voting power is the leader for the epoch and has the first chance to propose the block for that epoch.

Conclusion
18.	The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
MICALI (WO 2017/192837 A1) discloses constructing a new block of valid transactions and selecting leader and verifiers.
Gilad et al. (Algorand: Scaling Byzantine Agreements for Cryptocurrencies) discloses a protocol to reach consensus among users.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687